DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amended claims page submitted February 17, 2021 is to be amended as follows:	a) In claim 1 lines 7-8, please change “wherein a clock of the one or more external sensors being not synchronized with a clock of the controller;” to --wherein a clock of the one or more external sensors is not synchronized with a clock of the controller;--.
b) In claim 11 lines 9-10, please change “wherein a clock of the one or more external sensors being not synchronized with a clock of the controller;” to --wherein a clock of the one or more external sensors is not synchronized with a clock of the controller;--.
c) In claim 18 line 1, please change “18.    The apparatus of claim 7,” to --18.    The apparatus of claim 17,--.
d) In claim 20 line 1, please change “20.    The apparatus of claim 1,” to --20.    The apparatus of claim 11,--.

Allowable Subject Matter
3.	Claims 1 to 20 are allowed.
4.	Claims 1 to 20 are renumbered.
5.	The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the closest prior art Navot (US Pat. No. 9,555,883) at least teaches a method for synchronizing data collected by one or more sensors of an aerial vehicle (Navot abstract), comprising:
	generating, by a controller of the aerial vehicle, one or more time stamps each representing a clock time of the controller (Navot Fig. 5, col. 3 lines 12-21, and col. 11 lines 39-41 teach a navigation system GPS as part of a UAV control system (controller) of the unmanned aerial vehicle (UAV) for generating one or more timestamps corresponding to a master or common clock of the controller);
	sending instruction information to one or more sensors external to the aerial vehicle (Navot col. 1 lines 56-66 and col. 6 lines 6-15 teach generating a synchronization event (such as a visual, audio, or physical output) as instruction information to one or more sensors of the aerial vehicle, and Navot col. 5 lines 57-65 teach where the sensors may include external sensors such as a camera mounted externally on a gimbal), the instruction information carrying the one or more time stamps and directing the one or more external sensors to perform data collection (Navot col. 1 lines 57-66 and col. 7 lines 39-58 teach where the sent synchronization event includes an event time representative of a time stamp and directs one or more sensors to perform data collection at that time), wherein a clock of the one or more external sensors is not synchronized with a clock of the controller (Navot col. 3 lines 12-21 teaches where the external camera sensor clock may be independent (not synchronized) with the GPS clock of the UAV control system); and
	receiving a plurality of data packets returned from the one or more external sensors, wherein each of the plurality of data packets carries one of the one or more time stamps and includes data collected by one of the one or more external sensors in response to the instruction information (Navot col. 2 lines 23-29 and col. 7 line 49 through col. 8 line 8 teaches receiving a plurality of processed 
However, claim 1 is allowed because the closest prior art Navot (US Pat. No. 9,555,883) fails to anticipate or render obvious a method for synchronizing data collected by one or more sensors of an aerial vehicle comprising: receiving a plurality of data packets returned from the one or more external sensors corresponding to a number of first clock times, wherein each of the plurality of data packets includes data collected at each of the number of first clock times; obtaining data collected by a built-in sensor of the aerial vehicle at a number of second clock times, wherein each second clock time is the same as a corresponding first clock time; and analyzing, according to the plurality of data packets returned by the one or more external sensors and the data collected by the built-in sensor, a flight state of the aerial vehicle, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

Similarly, claim 11 is allowed because the closest prior art Navot (US Pat. No. 9,555,883) fails to anticipate or render obvious a data synchronization apparatus for an aerial vehicle, comprising a storing medium storing a program that, when executed by the controller, causes the controller to: receive a plurality of data packets returned from the one or more external sensors corresponding to a number of first clock times, wherein each of the plurality of data packets includes data collected at each of the number of first clock times; obtain data collected by a built-in sensor of the aerial vehicle at a number of second clock times, wherein each second clock time is the same as a corresponding first clock time; and analyze, according to the plurality of data packets returned by the one or more external sensors and the data collected by the built-in sensor, a flight state of the aerial vehicle, in combination with the rest of the claim limitations as claimed and defined by the Applicant.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Pitigoi-Aron et al. (US Pat. Pub. 2017/0041688) discloses Apparatus and Methods for Timestamping in a System Synchronizing Controller and Sensors



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/11/2021